Motion by appellant for a stay of all proceedings, pending determination of appeals, granted on condition that appellant perfect and be ready to argue or submit the appeals at the February Term, beginning January 28, 1963; appeals ordered on the calendar for said term, to be heard together. The consolidated records and appellant’s brief must be served and filed on or before January 2, 1963. Respondents’ time to file a note of issue and to examine appellant before trial is extended until after the determination of the appeals; and appropriate time for such filing and such examination will be fixed at the time of the disposition of the appeals. Beldock, P. J., Kleinfeld, Christ, Rabin and Hopkins, JJ., concur.